DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern, Jr. et al. (U.S. Patent No. 5,624,051) in view of Haas et al.  (U.S. Patent No. 5,601,206), Foos (U.S. Patent No. 5,322,178) and Oakes et al. (U.S. Application Publication No. 2012/0048874).
Regarding claims 1, 4 and 5,  Ahern discloses a storage box (10), comprising: a base (11) with an open interior and a lower portion and a sidewall; a lid (12) attached to the base; said lid moveable between a closed configuration (Fig. 2) where the lid is closed against the base and an open configuration (Fig. 1) where the lid is moveable with respect to the base; a divider (31) which separates the interior of the base into two or more storage areas; and, a recessed grip (32) on an exterior surface of the base, wherein the divider is integrally formed with the base and the grip is integrally formed with the base (Fig. 3), wherein the divider is comprised of one or more ridges formed on a bottom wall of the base and an underside of the one or more ridges defines the recessed grip on the exterior surface of the base, wherein the recessed grip is comprised of one or more channels formed on a bottom wall of the base, a flat rim (at 29) extending outwardly from an exterior surface of said side wall; said flat rim includes a bottom surface; said flat rim and said bottom surface of said flat rim extending about a periphery of said side wall (Fig. 1); further comprising a stop wall (at 28) disposed on the base and one or more retaining walls (16) disposed on the lid, said one or more retaining walls extending downwardly from an interior surface of said lid, said one or more retaining walls including a bottom contact surface that is configured to engage a top surface of said stop wall when said lid is in said closed position (Fig. 2), wherein the one or more retaining walls are configured to engage the stop wall and prevent the lid from over- extending past the base in the closed configuration, further comprising one or more stacking features configured to enable a stacked configuration of a plurality of storage boxes in the open configuration (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the divider to extend along a longitudinal length, since it has been held that rearranging parts of an invention involves only routine skill in the art and the box would function in the same manner whether the divider extended along the latitudinal or longitudinal length of the box. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the dividers to be less than 50% of the sidewalls since Ahern appears to show this size in the figures and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	
Ahern fails to teach a ruler disposed on the exterior surface of the base and adjacent a lower portion thereof, wherein the ruler is comprised of a plurality of indentations formed on the exterior surface of the base.
Haas teaches that it is known the art to manufacture a box with ruler on a base comprising a plurality of different seized indentations along a longitudinal side of the box (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a ruler, as taught by Haas, in order to strengthen the box.
Ahern fails to teach a latch mechanism configured to secure the lid and base in the closed configuration, the latch mechanism including a flexible member disposed on the lid at least a portion of said flexible member configured to be positioned under said bottom surface of said rim to secure said lid in said closed configuration when said lid is moved to said closed position;; said flexible member configured to overlie a portion of said flat rim when said lid is secured in said closed configuration, and a hinge which connects at least one wall of the lid to at least one wall of the base.
Foos teaches that it is known the art to manufacture a box with a latch mechanism configured to secure a lid and base in a closed configuration, the latch mechanism including a flexible member (60) disposed on the lid and a flat rim (32) disposed on the base, and a hinge (54) which connects at least one wall of the lid to at least one wall of the base.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a hinge and latch mechanism, as taught by Foos, in order to secure the lid in a closed position and to keep the lid and base together.
Ahern fails to teach wherein the lid is hingedly connected at one end to the base.
Oaks teaches that it is known in the art to manufacture lid that is permanently hingedly connected to one end of base (par. 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a hinge, in order to secure the base and lid together during use.
Regarding claims 11-22, Ahern teaches all the claimed limitations as shown above wherein a portion (18) of said retaining wall is configured to extend below a top surface of the stop wall when in the closed configuration, wherein a said portion of said retaining wall that is positioned below said top surface of said stop wall faces said inner wall surface of said stop wall when said lid is rotated about said hinge to said closed position (Ahern, Figs. 2, 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container wherein said bottom contact surface of said retaining wall has a depth that is equal to or greater than a height of said stop wall, said bottom contact surface has a width that is at least 50% of a thickness of said stop wall, in order to adjust the size of the container such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	
Ahern fails to teach wherein the one or more stacking features includes one or more apertures and one or more retaining walls located on the lid, wherein the one or more apertures on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive a portion of a latch mechanism on a lid of a lower storage box in the plurality of open configuration storage boxes (the structure is capable of this intended use), wherein the one or more stacking features includes a ridge extending around at least a portion of a perimeter of the lid, wherein the ridge on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive the ridge on a lid of a lower storage box in the plurality of open configuration storage boxes, or wherein the one or more stacking features includes an indent and a barb disposed on the lid, wherein the indent on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive the barb on a lid of a lower storage box in the plurality of open configuration storage boxes.
Oakes teaches that it is known in the art to manufacture a box with one or more stacking features including one or more apertures and one or more retaining walls (interior and exterior of 28) located on the lid, wherein the one or more apertures on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive the one or more retaining walls on a lid of a lower storage box in the plurality of open configuration storage boxes (Fig. 6). The structure of the stacking features can also be considered ridges and indents and barbs. Wherein said storage boxes with another storage box while said storage box and said other storage box are in the open configuration, said lids connected to said base, said other storage box having the same configuration as said storage box, a majority of said base of said storage box insertable into a cavity of a base of said other storage box when said storage box is stacked in said other storage box, at least a portion of said lid of said storage box is insertable into an inner cavity of a lid of said other storage box when said storage box is stacked in said other storage box (Fig. 6), said barb extending outwardly from an inner surface of said flexible member; at least a portion of said barb located under said bottom surface of said flat rim when said lid is secured in said closed configuration (Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a stacking feature and nesting structure, as taught by Oakes, in order to secure multiple boxes together. Regarding claims 15-18, the method claimed is provided by the modified structure of Ahern shown above.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Claims are given their broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner maintains that the prior art of record reads on applicant’s limitations as currently claimed.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733